Citation Nr: 0100776	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the cervical and thoracic spine.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1956 to June 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Fort 
Harrison, Montana which denied the veteran's claim of 
entitlement to service connection for degenerative arthritis 
of the cervical and thoracic spine and his request for an 
increased rating for service-connected hearing loss in the 
right ear.  Later in August 1999, the veteran filed a timely 
notice of disagreement pertaining to both the degenerative 
arthritis and the hearing loss.  See 38 U.S.C.A. § 7105 (West 
2000); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  The RO 
subsequently provided the veteran a statement of the case and 
notification of his appellate rights.  See 38 U.S.C.A. § 7105 
(West 2000); 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 20.302 
(2000).  To the Board's knowledge, the veteran filed a 
substantive appeal only with regard to the issue of 
entitlement to service connection for degenerative arthritis 
of the cervical and thoracic spine.  Therefore, the issue of 
an increased rating for hearing loss is not before the Board 
and will not be discussed further herein.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991).

The Board also notes that in April 1993 the RO granted the 
veteran service connection for tinnitus, and assigned a 10 
percent evaluation, effective February 12, 1993.  The RO 
advised the veteran of such determination and his appellate 
rights.  The April 1993 rating decision represented a full 
grant of the benefit sought, i.e. service connection.  As the 
veteran did not file a notice of disagreement with the 
effective date or disability evaluation assigned to the RO's 
grant of service connection, that matter is not within the 
Board's jurisdiction at this time and will not be discussed 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C. § 7105(a),(d) a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process; see also Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


REMAND

From July 1956 to April 1957, during service, the veteran 
complained of and was examined for ringing in his ears that 
began after a duffel bag fell on his head while he was 
unloading an airplane.  During that period the veteran was 
diagnosed with hearing loss in his right ear.  In May 1984 
the veteran filed a claim of entitlement to service 
connection for his hearing loss and in December 1984 was 
assigned a service-connected disability rating of 10 percent 
for right ear hearing loss.  As noted above, the RO has also 
established entitlement to service connection for tinnitus 
and assigned a separate 10 percent evaluation.

The veteran's initial claim of entitlement to service 
connection for neck pain, which he alleges is related to the 
1956 incident that resulted in his loss of hearing, was filed 
in March 1999.  Approximately three weeks prior to filing his 
claim, the veteran was diagnosed with degenerative arthritis 
of the cervical spine by a VA outpatient facility.  In April 
1999 a private chiropractor conducted an electromyogram (EMG) 
scan and diagnosed the veteran with advanced degeneration in 
the cervical and thoracic spine.  The veteran related to the 
chiropractor that a duffel bag weighing approximately 180 
pounds fell from about 20 feet above and landed on his head 
while he was unloading a plane during service in 1956.  The 
chiropractor concluded there was a correlation between the 
1956 event, the veteran's symptomatology, and the results of 
the EMG scan and cervical films.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

It appears that the above-cited chiropractor's conclusion 
that a correlation exists between the veteran's in-service 
injury and his spinal arthritis is based merely on the 
veteran's self report as opposed to the chiropractor's 
consideration of the veteran's entire medical history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact that 
the veteran's history is recorded in medical records does not 
transform it into a competent medical opinion as to the date 
of onset]; cf. Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [where the examiner did not merely transcribe the 
veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence].  
Moreover, it does not appear that a physician has evaluated 
the veteran's medical records in order to determine whether 
such a relationship may exist.    

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, a VA 
examination of the veteran's spine is warranted under the 
circumstances presented in this case.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for neck and/or back pain and/or 
degenerative arthritis since July 1956.  
After securing the necessary release, the 
RO should obtain those records which have 
not previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded a VA 
examination to determine if the veteran 
currently has degenerative arthritis of 
the cervical and thoracic spine and, if 
so, whether such is at least as likely as 
not to have been caused by the injury in 
1956.  The claims folder must be made 
available to the examiner for review 
before the examination and review of such 
should be cited in the examination 
report.  A written report of the 
examination should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.   An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. §  3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

